DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated August 16, 2021 in responding to the Office Action of March 15, 2021 provided in the rejection of all previous pending claims 1-18.
	Claims 1, 2, 7, 8, and 13-18 have been amended.
 No claims have been cancelled nor newly added.
Thus, claims 1-18 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art's Arguments – Rejections
5.	Applicant's argument filed August 16, 2021 in responding to the Office Action of March 15, 2021 –See Remarks, pages 10-12, especially with respect to per amendment of per independent claims 1, 7, and 13 have been fully considered and are not persuasive and/or moot as will further be addressed under the Claim Rejections below. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani et al. (US 2018/0349466 A1, hereinafter Dadkhani) in view of Myers et al. (US 2020/0099773 A1, hereinafter Myers).
As per claims 1, 7, and 13, Dadkhani discloses a computer-implemented method comprising:
identifying a web product and metadata associated with the web product (e.g., identify web sites and the web analytics data set 114 – metadata--) , wherein the metadata reveals one or more performance factors capable of impacting performance of the web product – (e.g.,   data that indicates information such as user behaviors and interactions with a webpage or web site, performance and content of a webpage or website, and the like within some specific examples of web analytics data metrics include, but are not limited to, clicks, revenue, page views, completed sales, incomplete sales, and physical location and/or identification of users.  Many other types of web analytics data metrics will occur to those of skill in the art and are within the scope of the present invention – see at least 0029, 0032, 0036, Fig. 1, and associated text) ;
generating one or more virtual toggles representing the one or more factors – (e.g., an interactive user interface is generated to graphically display data metrics indicates information such as user behaviors and interactions with a webpage or web site, performance and content of a webpage or website, and the like within web analytics data metrics.. The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input– see at least 0040, 0062, 0063, 0065, 0084, Fig. 1, and associated text); and
adjustment the one or more virtual toggles to facilitate one or more changes to one or more metrics corresponding to the one or more performance factors, wherein the one or more changes to the one or more metrics reflect the one more variations in the performance of the web product – (e.g., The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust, which can cause the analytics system 102 to remove/ add, from the user interfaces,  the nodes having a correlation data metric based upon user input – see at least  0062, 0063, 0065, 0084, Fig. 1, and associated text).
it is to note that while Dadkhani discloses wherein the one or more metrics include one or more parameters associated with the one or more performance factors --(e.g., The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust, which can cause the analytics system 102 to remove/ add, from the user interfaces,  the nodes having a correlation data metric based upon user input – see Dadkhani, at least  0062, 0063, 0065, 0084, Fig. 1, and associated text) but does not explicitly disclose, however, Myers, in an analogous art, discloses the one or more factor to achieve one or more variations in the performance of the web product and wherein the one or more virtual toggles are adjustable consistent with the one or more variations.--- (e.g. “In one aspect, a computer-implemented method can include providing, by the one or more computers, an interface indicating a set of software objects used in a first server environment, receiving, by the one or more computers, data indicating a selection of testing parameters including a load level and one or more software objects selected from among the set of software objects”  “Measures of performance (e.g., latency, total time to complete a task, CPU time or memory used, errors or retries, that occur, and so on) can be determined for the earlier version from the log data, and corresponding measures can be determined for the new version as the tasks are repeated with the new version. – see Myers, at least abstract, 0060, 0124, 00138, 0141, and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Myers’s teaching into Dadkhani’s teaching since doing so would further provide addition parameter configuration in optimizing the web site performance as seen in Meyers (e.g., 0141).
Further regarding to claim 7, Dadkhani discloses a database system (e.g., system 102, Fig. 1 – see at least 0034 and 0038) comprising: a server computing device having a processing 
Further regarding to claim 13, Dadkhani discloses a computer-readable medium (e.g. memory device 904, Fig. 9—see at least 0096) comprising a plurality of instructions which, when executed by a computing device, cause the computing device to perform method steps as of claim 1 above.
As per claims 2, 8, and 14, Dadkhani discloses further comprising displaying the one or more virtual toggles via a virtual adjustment panel at a computing, wherein the virtual adjustment panel is communicated via a user interface and displayed using a display device – (e.g., interactive user interfaces for graphically displaying an interactive control element (e.g., a virtual button, slider, or any other interactive element) and allow user to input  on user device– see at least 0035, 0040, 0062, 0063, 0065, 0084). 
As per claims 3, 9, and 15, it is to note that while Dadkhani discloses wherein the one or more metrics include one or more parameters associated with the one or more performance factors --(e.g., The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust, which can cause the analytics system 102 to remove/ add, from the user interfaces,  the nodes having a correlation data metric based upon user input – see Dadkhani, at least  0062, 0063, 0065, 0084, Fig. 1, and associated text) but does not explicitly disclose, however, Myers, in an analogous art, discloses wherein the one or more performance factors include one or more of network latency, data sizes, data shapes, server processing, user interfaces, and octane scores --- (e.g. “In one aspect, a computer-implemented method can include providing, by the one or more computers, an interface indicating a set of software objects used in a first server environment, receiving, by the one or more computers, data indicating a selection of testing parameters including a load level and one or more software objects selected from among the set of software objects”  “Measures of performance (e.g., latency, total time to complete a task, CPU time or memory used, errors or retries, that occur, and so on) can be determined for the earlier version from the log data, and corresponding measures can be determined for the new version as the tasks are repeated with the new version. – see Myers, at least abstract, 0060, 0124, 00138, 0141, and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Myers’s teaching into Dadkhani’s teaching since doing so would further provide addition parameter configuration in optimizing the web site performance as seen in Meyers (e.g., 0141).
As per claims 5, 11, and 17, modified Dadkhani with Meyers discloses further comprising implementing the one or more changes to facilitate the variations in the performance of the web product, wherein the variations reflect improvement in the performance of the web product– see Myers, at least abstract, 0060, 0124, 00138, 0141, and associated text, wherein the web product includes one or more of a website, a webpage, and a web application communicated over one or more networks including a cloud network  (e.g., data that indicates information such as user behaviors and interactions with a webpage or web site, performance and content of a webpage or website, and the like within some specific examples of web analytics data metrics include, but are not limited to, clicks, revenue, page views, completed sales, incomplete sales, and physical location and/or identification of users-- see Dadkhani, at least 0029, 0032, 0036, Fig. 1, and associated text).
As per claims 6, 12, and 18, it is to note that while Dadkhani discloses wherein the metadata comprises page information associated with the web product (e.g.,   data that indicates information such as user behaviors and interactions with a webpage or web site, performance and content of a webpage or website, and the like within some specific examples of web analytics data metrics include, but are not limited to, clicks, revenue, page views, completed sales, incomplete sales, and physical location and/or identification of users.  Many other types of web analytics data metrics will occur to those of skill in the art and are within the scope of the present invention – see Dadkhani, at least 0029, 0032, 0036, Fig. 1, and associated text), but does not explicitly disclose, however, Myers, in an analogous art discloses wherein the metadata further reveals one or more platforms and one or more device types associated with the web product, wherein the one or more platforms and the one or more device types are used in delivery contents associated with the web product—(e.g., “Each server environment can store application data used to configure and operate enterprise applications on client devices associated within each server environment.  As an example, the application data can include raw data stored on a data warehouse that is aggregated and visualized through business intelligence enterprise applications.  Each server environment can also store data that is used to migrate various application components of the enterprise applications between different server environments.  For example, such data can include required resources for content transfer between different environments, types of data that are migrated (e.g., metadata, object definitions, data source connections, object dependencies), resources or information associated with data to be migrated (e.g., user lists, user groups, directories, etc.), or configurations associated with data to be migrated (e.g., security settings, notifications, user-specified settings, etc.).”—See Myers, at least 0069, 0103, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Myers’s teaching into Dadkhani’s teaching since doing so would further provide addition parameter configuration in optimizing the web site performance as seen in Meyers (e.g., 0069).
8.	Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani in view of Meyer, and in further view of Broda et al. (US 20120246310 A1, hereinafter Broda).
As per claims 4, 10, and 16, Dadkhani discloses further comprising:
 prior to implementing the one or more changes, simulating the one or more changes to compute outcome of latest performance metrics based on the one or more changes (e.g., The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust, which can cause the analytics system 102 to remove/ add, from the user interfaces,  the nodes having a correlation data metric based upon user input – see at least  0062, 0063, 0065, 0084, Fig. 1, and associated text); 
generating results based on the outcome (e.g., displaying each metric based upon user input via user interface -- see at least 0062, 0063, 0065, 0084, Fig. 1, and associated text); and
see at least 0033, 0035, 0062, 0063, 0065, 0084, Fig. 1, Fig, 9, and associated text).
It is to note that while Dadkhani discloses results, but does not explicitly that the result is waterfall results; however, Broda, in an analogues art, discloses waterfall results – (e.g., “A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance.  Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage.  A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user's browser and the website server when that user wishes to view a specific page of the website – See Broda, at least 0006, 0007). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Broad’s teaching into a combination teaching of Dadkhani with Myers since doing so would further provide user with dynamic displaying of the optimizing the web site performance as seen in Broda (e.g., 0007).
Conclusion
9.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.